

116 HR 1072 IH: Second Amendment Guarantee Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1072IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Collins of New York (for himself, Ms. Stefanik, Mr. LaMalfa, Mr. Zeldin, Mr. Duncan, and Mr. Reed) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to limit the authority of States and localities to regulate
			 conduct, or impose penalties or taxes, in relation to rifles or shotguns.
	
 1.Short titleThis Act may be cited as the Second Amendment Guarantee Act or the SAGA Act . 2.Limitation on authority of States and localities to regulate conduct in relation to rifles or shotgunsSection 927 of title 18, United States Code, is amended—
 (1)by striking No and inserting (a) Except as provided in subsection (b), no; and (2)by adding after and below the end the following:
				
					(b)
 (1)A State or a political subdivision of a State may not impose any regulation, prohibition, or registration or licensing requirement with respect to the design, manufacture, importation, sale, transfer, possession, or marking of a rifle or shotgun that has moved in, or any such conduct that affects, interstate or foreign commerce, that is more restrictive, or impose any penalty, tax, fee, or charge with respect to such a rifle or shotgun or such conduct, in an amount greater, than is provided under Federal law. To the extent that a law of a State or political subdivision of a State, whether enacted before, on, or after the date of the enactment of this subsection, violates the preceding sentence, the law shall have no force or effect. For purposes of this subsection, the term rifle or shotgun includes any part of a rifle or shotgun, any detachable magazine or ammunition feeding device, and any type of pistol grip or stock design.
 (2)In an action brought for damages or relief from a violation of paragraph (1), the court shall award the prevailing plaintiff a reasonable attorney’s fee in addition to any other damages or relief awarded..
			